Citation Nr: 0715270	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-14 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1943 to April 
1946.  He died in March 2003.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In December 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).


FINDINGS OF FACT

1.  The veteran's death certificate indicates that he died in 
March 2003, and lists the cause of death as aspiration 
pneumonia, due to septic shock, due to atherosclerotic 
cardiovascular disease.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder and 
residuals of a fracture to the right wrist.

3.  Atherosclerotic cardiovascular disease increased in 
severity due to the veteran's service-connected psychiatric 
disability.

4.  The veteran's combined rating for his service-connected 
disabilities was 100 percent from March 10, 1997, for a total 
of six years preceding his death.

5.  The veteran did not have a disability that was 
continuously rated totally disabling for a period of ten 
years or more immediately preceding death; he was not  rated 
totally disabled continuously after his discharge from 
service in April 1946 and for a period more than 5 years 
immediately preceding death; he was not a former prisoner of 
war; nor has there been allegation of clear and unmistakable 
error.


CONCLUSIONS OF LAW

1.  Giving the appellant the benefit of the doubt, the cause 
of the veteran's death was aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 3.310 
(2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2003, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the appellant 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
appellant of information and evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death, to include under § 1318; information 
and evidence that VA would seek to provide; and information 
and evidence that she was expected to provide.  While the 
appellant was not instructed to "submit any evidence in her 
possession that pertains to the claims," she was advised to 
notify VA of any information or evidence in support of her 
claims that she wished VA to retrieve for her.  Although the 
appellant did not respond to this request, she was not 
precluded from participating effectively in the processing of 
her claims. 

VA has done everything reasonably possible to assist the 
appellant with respect to her claims for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006).  The veteran's service medical records 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  A medical 
opinion has been sought on the issue on appeal.

Service connection for Cause of Death

The appellant, the veteran's widow, seeks service connection for 
the cause of the veteran's death, namely aspiration pneumonia, 
due to septic shock, due to atherosclerotic cardiovascular 
disease.  At the time of death, service connection was in effect 
for post-traumatic stress disorder (PTSD) and residuals of a 
right wrist fracture.  

The appellant contends that studies have shown that the stress 
from PTSD can cause physical reactions in the heart.  She 
extrapolates from that, that her husband's PTSD strained his 
heart, aggravating his heart disease, and ultimately caused his 
death.  She also alleges that the many medications that the 
veteran took for his PTSD must have put strain on his heart.  
Finally, she contends that the severity of the veteran's PTSD 
kept him from maintaining good physical health, and particularly 
prevented him from leaving the house to see a doctor.  
  
A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  See 38 C.F.R. § 3.312.  
Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  

The medical evidence does not show that the veteran's PTSD or 
his wrist disability directly caused his death.  Therefore, 
the question that remains is whether service connection could 
have been established for any of the disorders named 
responsible for the veteran's death.  His service medical 
records are negative for treatment of symptoms, or a 
diagnosis of, pneumonia, septic shock, or atherosclerotic 
cardiovascular disease.  However, regulations provide that 
service connection may be granted for disability that is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The evidence must 
show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

Two competent medical opinions are of record that differ on 
the question of whether the veteran's cardiovascular disease 
was aggravated by his service-connected post-traumatic stress 
disorder.  

In February 2007, a VA cardiologist reviewed the veteran's 
claims file to determine  whether it was at least as likely 
as not that his atherosclerotic cardiovascular disease 
increased in severity due to his PTSD, to include the effects 
of any prescribed medication for the disability, that would 
establish a contributory relationship between the veteran's 
PTSD and his death.  He indicated that his review of the 
medical literature did not support the contention that PTSD 
was a risk factor for the development or aggravation of 
coronary artery disease.  He concluded that the veteran's 
PTSD had not aggravated his heart disease.  He also reviewed 
the medical and psychiatric medications that the veteran had 
been taking, and indicated that none had been found to cause 
or aggravate heart disease. 

In contrast, in May 2007, the appellant submitted a private 
physician's medical opinion.  The author of this opinion had 
reviewed the veteran's history, as evidenced by his specific 
reference to incidents in his World War II service, as well 
as his medical conditions prior to death.  He concluded that 
the veteran's PTSD that was based on his wartime experiences 
increased his likelihood to develop the heart disease from 
which he died.  He further intimated that the more severe the 
symptoms of PTSD get, the greater number of cardiac events 
likely to be experienced.  In sum, he applied this to the 
veteran's history and found that his acute myocardial 
infarction which immediately preceded his death, and which 
was due to his atherosclerotic cardiovascular disease, was 
likely caused by the veteran's increased symptoms of PTSD.  
In support of his conclusion, the physician submitted a study 
conducted by VA in the greater Boston area which attested to 
the theory that increased symptoms of PTSD aggravate heart 
disease. 

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners as sufficient to place the evidence in equipoise as 
to whether there is a link between the veteran's 
atherosclerotic cardiovascular disease disorder and his 
service-connected PTSD.  Under the circumstances, giving the 
benefit of the doubt to the appellant, the Board concludes 
that it is at least as likely as not that the cause of the 
veteran's death, namely atherosclerotic cardiovascular 
disease, increased in severity due to his service-connected 
disability.  Thus, service connection is warranted.

DIC Benefits under 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to Dependency 
and Indemnity Compensation (DIC) where it is shown that the 
veteran's death was not the result of willful misconduct, and 
at the time of death, the veteran was receiving, or entitled 
to receive, compensation for a service-connected disability 
and meets the following criteria: that the veteran was 
continuously rated totally disabled for the 10 years 
immediately preceding death; that the veteran was rated 
totally disabled upon separation from service, was 
continuously so rated, and died at least five years after 
separation from service; or that the veteran was a former 
prisoner of war who died after  September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) 
(2006). 

"Entitled to receive" in this context includes the 
situation where the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision.  38 C.F.R. 
§ 3.22 (b) (2006).  In this case, no allegation of clear and 
unmistakable error has been made referable to prior rating 
decisions concerning the level of the veteran's disability.  
Therefore, this provision is inapplicable.

In this case, the veteran's service-connected disabilities 
carried a combined rating of 100 percent effective from  
March 10, 1997.  That rating continued until his death 
roughly six years later.  Therefore, his service-connected 
disabilities cannot be said to have been continuously rated 
by VA to be totally disabling for a period of ten years or 
more immediately preceding his death.  Nor were the veteran's 
disabilities rated totally disabled continuously after his 
discharge from service in April 1946 and for a period more 
than 5 years immediately preceding death.  His initial grant 
of service connection was first established in July 1965, 
still ten years after separation.  That rating, incidentally, 
was less than total, at 10 percent.  Lastly, the veteran was 
not a former prisoner of war.  As such, benefits are not 
warranted under 38 U.S.C.A. § 1318. 



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied. 


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


